Citation Nr: 0301219	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-01 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served in the Philippine Recognized Guerillas 
from January 1945 to February 1946.  He died in February 
1999.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for cause of the veteran's death.

The Board notes that in the rating decision on appeal, the 
RO also denied entitlement to accrued benefits and 
entitlement to non-service-connected death pension 
benefits.  In the appellant's notice of disagreement, she 
stated she disagreed with the decision as to dependency 
and indemnity compensation.  The RO issued a statement of 
the case in December 2001, which addressed all three 
issues.  In the appellant's VA Form 9, Appeal to the Board 
of Veterans' Appeals, she stated, "I'm claiming that the 
cause of death of my late husband is considered as service 
connected in nature."  She did not include any discussion 
as to the other two issues.  The Board finds that it is 
clear that the appellant does not want to pursue the 
claims for entitlement to accrued benefits and entitlement 
to non-service-connected death pension benefits.  Thus, 
the Board will not address these two claims in this 
decision.  


FINDINGS OF FACT

1.  The veteran died in May 1972.  The cause of death was 
listed as cardiorespiratory arrest with an underlying 
cause of lung cancer.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence that establishes a 
nexus between the veteran's cause of his death and 
service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001), and is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the claimant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant was notified of the information necessary to 
substantiate her claim by means of the discussions in the 
June 2001 rating decision and the December 2001 statement 
of the case.  She was specifically told that the basis for 
the denial of dependency and indemnity compensation was 
that the veteran was not service-connected for any 
disability at the time of his death and that there was no 
medical nexus between the veteran's death and his service.  
Additionally, in an October 1999 letter, the RO told her 
that in order to establish service connection for cause of 
the veteran's death, that the evidence must show that the 
veteran suffered from a disease or injury of military 
service origin and that it resulted directly in his death 
or materially contributed to or hastened his death.  Based 
on the above facts, the Board finds that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed. 

VA informed the claimant of which information and evidence 
she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In an 
April 2001 letter, the RO told the appellant that it would 
attempt to obtain any additional records that she was 
unable to obtain, provided that she supply it with 
adequate identification of the records and authorize VA to 
obtain the records.  The RO attached VA Forms, 21-4142, 
Authorization and Consent to Release Information to VA, 
for her to complete to obtain records from non-U.S. 
Government facilities.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's service medical records from the 
National Personnel Records Center.  The appellant did not 
identify any VA treatment for the veteran, but submitted 
some private medical records.  The RO obtained the 
terminal records from Gumaca District Hospital.  The 
appellant did not identify any other records that have not 
been obtained.

For the above reasons, the Board finds that the 
requirements of the VCAA have been met by the RO.  

II.  Decision

The service medical records show that an examination 
conducted in June 1944 showed normal findings related to 
the lungs or cardiovascular system.  There was no 
separation examination in the service medical records.  

The veteran died in February 1999.  The cause of death was 
listed as cardiorespiratory arrest with the underlying 
cause of lung cancer.  At the time of his death, he was 
not service connected for any disability.

In June 1999, the appellant filed a claim for death 
benefits with VA.  She subsequently submitted several 
private medical records.  December 1998 records show 
normal studies of the gallbladder, liver, pancreas, and 
kidneys.  X-rays taken at that time showed osteoarthritic 
changes in the shoulders, sternoclavicular joints, elbows, 
knees, and feet.  February 1999 private hospitalization 
reports show that the veteran was diagnosed with lung 
cancer at that time.  A May 2001 letter from a private 
physician, shows that the veteran had been diagnosed with 
pulmonary tuberculosis in 1978, carbuncle of the right 
deltoid in 1982, pulmonary tuberculosis in 1987, 
refractive error in 1991, pulmonary tuberculosis in 1992, 
bronchial asthma in 1998, and pneumonitis in 1998.  He 
further stated that the veteran had been hospitalized in 
February 1999 with a diagnosis of lung cancer.  

In the appellant's VA Form 9, Appeal to the Board, she 
stated that the veteran was sick within one year following 
his discharge from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991).
Service connection for lung cancer may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or the contributory cause of death.  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has 
been made of all the facts and circumstances surrounding 
the death of the veteran to include autopsy reports.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.312 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
veteran's death.  The reasons will be explained below.

First, it must be noted that the veteran was not service 
connected for any disability during his lifetime.  The 
appellant alleges that the veteran had been very sick 
within one year following the veteran's service.  The 
Board has thoroughly reviewed the evidence of record.  
There is no evidence in the claims file to support the 
appellant's allegations that the veteran incurred a 
"chronic" disease within one year following separation 
from service, such as lung cancer.  The service medical 
records are silent for any heart or lung defects, and 
there is no competent evidence establishing that the cause 
of the veteran's death was due to the veteran's service.

The first showing of lung cancer following the veteran's 
discharge was in February 1999, which is more than 50 
years following the veteran's discharge from service.  No 
medical professional has attributed the post service 
diagnosis of lung cancer to the veteran's service or that 
lung cancer was manifested to a compensable degree within 
one year following the veteran's discharge from service.  
Without any competent evidence of a nexus between the 
cause of the veteran's death and service, to include the 
applicable presumption period, the claim for service 
connection for cause of the veteran's death must be 
denied.  

Although the appellant has asserted that the veteran 
incurred a disease in service, to include the one-year 
period following the veteran's discharge from service, 
which contributed to his death, she is a lay person and 
her opinion is not competent to provide the necessary 
nexus between the veteran's service and his death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of 
the veteran's death is not warranted, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board regrets that a more favorable decision could not 
be made in this case.


ORDER

Entitlement to service connection for cause of the 
veteran's death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

